              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
UBER, INC.,                                                            :
                                                                       :
                                                                       :
                   Plaintiff,                                              Index No.: 1:20-cv-02320
                                                                       :
                                                                       :
                                                                       :
         -against-
                                                                       :
                                                                       :   COMPLAINT
 UBER TECHNOLOGIES, INC.,                                              :
                                                                       :   DEMAND FOR JURY TRIAL
                                                                       :
                   Defendant.                                          :
                                                                       :
                                                                       :
-----------------------------------------------------------------------x

        Plaintiff Uber, Inc. (“Plaintiff” or “Uber”), by and through its attorneys Leichtman Law

PLLC, Tzimopoulos Law, P.C. and Mavronicolas Law Group PLLC, brings this action against

Defendant Uber Technologies, Inc. (“Defendant” or “Uber Technologies”), and alleges as follows:

                                       NATURE OF THE ACTION

        1.       This is an action for trademark infringement, reverse confusion, unfair competition

and false designation of origin, deceptive trade practices, and unjust enrichment under federal,

state, and common law. Plaintiff Uber brings this action in response to the unauthorized use of its

trademark, “UBER,” by Defendant in connection with the advertising, promotion, and sale of

Defendant’s services in commerce.

        2.       Plaintiff Uber is an award-winning creative and consulting services agency that

provides advertising, business, and technology services, including but not limited to those with

regards to graphic and electronic design, print design, packaging design, event design, social

media advertising and strategy, creative consultation services, brand concept and brand

development services, design of information graphics and data visualization materials, graphic



                                                         1
               Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 2 of 31



illustration, and production (collectively referred to herein as “Plaintiff’s Business Services” or

“Business Services”) based out of New York, New York, United States.               Plaintiff Uber’s

advertisements have been featured in international and national publications, and its services are

regularly purchased or hired by private, public, and non-profit entities.

          3.    Plaintiff Uber originally incorporated on January 7, 1999. Over time, through

diligent personal effort and significant financial investment by its principal and sole owner, Herta

Kriegner, Plaintiff Uber grew from nothing into a premiere one-stop shop for its Business Services,

utilized and sought after by well-known domestic and international brands.

          4.    Since its incorporation, Plaintiff Uber has used the word mark “UBER” (the

“Mark”, or “UBER”) throughout the State of New York and throughout the United States in

connection with the advertising, sale, and promotion of Plaintiff’s Business Services to the general

public.

          5.    The primary means by which Plaintiff Uber promotes the Mark is through its

websites, www.uber-inc.com and www.uber.nyc.            In addition to online points of contact,

Plaintiff’s Business Services—readily identifiable to consumers via the Mark—have been

promoted and advertised to clients and third-party consumers, through distribution of its work, by

word of mouth, in print publications, through sponsorships, at large-scale vendor events, and

through recognition from multiple award academies.

          6.    Since its inception, Plaintiff Uber has continuously and prominently used UBER as

a trade name and service mark in connection with the promotion, sale and offers to sale, and

advertisement of Plaintiff’s Business Services to consumers and the general public.

          7.    On June 8, 2019, after having continuously used the Mark in connection with the

sale, promotion and advertisement of Plaintiff’s Business Services for over two decades, Herta




                                                 2
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 3 of 31



Kriegner (“Ms. Kriegner”), the President and sole owner of Plaintiff Uber, filed an application on

Plaintiff Uber’s behalf for federal trademark registration of the Mark with the United States Patent

and Trade Office (the “USPTO”), in connection with the advertising and sale of its Business

Services in both Classes 35 and 42 (the “Application”), serial number 88465110. The Application

has been assigned to Plaintiff Uber, and is pending.

       8.      Defendant Uber Technologies is a multi-billion dollar technology company

offering a variety of business and technology services to consumers, including but not limited to

ride-sharing, food delivery, employment recruiting, and logistics (such as freight shipping).

Defendant incorporated on July 16, 2010, approximately eleven (11) years after Plaintiff had been

continuously using the Mark in commerce in connection with the advertising, sale, and promotion

of its Business Services.

       9.      Upon information and belief, Defendant’s revenue generation and consumer brand

awareness are largely due in part to aggressive and large-scale advertising. The primary method

by which Uber Technologies has and continues to promote, sell, and advertise its services to

consumers in commerce nationwide is through use of the word “Uber” as an abbreviation of its

full business name.

       10.     It is undisputed that since at least 2012, Uber Technologies’ executive and/or

managerial personnel have had actual knowledge of Plaintiff Uber’s business existence and its

brand. This actual knowledge included the fact that Uber Technologies knew that Plaintiff Uber

used the Mark as their sole brand identity to the consuming public and had been using it for years

prior to Uber Technologies’ existence.




                                                 3
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 4 of 31



       11.     Despite having actual knowledge of Plaintiff Uber’s trademark usage for many

years, the single word “Uber” has and continues to permeate Defendant’s business offerings as its

brand identification to consumers, to the Plaintiff’s detriment.

       12.     Since Uber Technologies came into existence eleven (11) years ago and began

using the word “Uber” in its marketing, consumers, employees and contractors of the Defendant,

and government agencies have repeatedly and overwhelmingly confused Plaintiff’s business as

Defendant’s.   This confusion has included, but is not limited to, Uber Technologies’ own

employees arriving at Plaintiff’s office mistakenly believing it to be their own, Plaintiff receiving

almost daily calls from angry Uber Technologies consumers, visits from disgruntled Uber

Technologies consumers, demands from Uber Technologies’ employees, contractors and affiliates

requesting compensation or seeking customer support, and New York State Unemployment

Insurance and Worker’s Compensation claims directed at Defendant which are charged to

Plaintiff’s insurance. In addition to the aforementioned confusion, Plaintiff has and continues to

receive harassing and threatening communications from Uber Technologies consumers and

contractors, and numbers of Defendant’s employees—including senior executives—have and

continue to identify themselves on social media and elsewhere as being employees of Plaintiff

Uber. In other words, the confusion between Plaintiff and Defendant is rampant and out of control.

       13.     Plaintiff has and continues to receive from federal, state, and local agencies and

private claimants, workers compensation requests, wage garnishment requests, employee

background check requests, child support documentation, unemployment insurance forms,

subpoenas, and litigation related documents intended for Uber Technologies.

       14.     Because this confusion has, and continues to, cause extreme disruption and burden

Plaintiff Uber’s business, Plaintiff Uber has attempted on numerous occasions throughout the years




                                                 4
                Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 5 of 31



to contact Defendant in an effort to resolve this ongoing issue. In response, Defendant has done

virtually nothing to ease the confusion and address the deluge of daily items misdirected at Plaintiff

intended for Defendant.

       15.       Defendant’s lack of attention to the confusion belies a complete lack of good faith

in addressing the confusion it has caused.

       16.       While Plaintiff was trying to persuade Uber Technologies to address the confusion

with no success, it did not file a lawsuit until now because Plaintiff was concerned about the

expense to do so and understood that Uber Technologies’ business did not compete with Plaintiff’s

business.

       17.       However, Plaintiff recently learned that Uber Technologies recently created a new

business division entitled “Uber Design,” supported by websites located at www.brand.uber.com

and www.medium.com/uber-design, and with its principal location in New York.

       18.       Upon information and belief, the services offered in connection with Uber

Technologies’ new division relate to the provision of digital tools, platforms, and guidelines to

enable consumers to utilize Uber Technologies in ways that compete directly with Plaintiff’s

business.

       19.       Defendant Uber Technologies has pursued multiple federal trademark registrations

with the USPTO for its variety of products, most of which contain the word “Uber” at least as a

partial component. Some registrations are based on actual use, while others are based on an intent-

to-use basis.

       20.       Many of Defendant’s federal trademark registrations cover services in Classes 35

and 42, in direct competition with Plaintiff Uber’s Business Services and Application.




                                                  5
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 6 of 31



       21.     On September 12, 2019, Plaintiff received an Office Action response from the

USPTO on its Application, indicating amongst other things that its registrability was at risk of

being rejected due to a likelihood of confusion due to similarity to Uber Technologies’ trademark

applications and registrations.

       22.     While Plaintiff Uber has, for multiple years and as the lawful senior user of the

Mark, attempted to confront junior user Uber Technologies on numerous occasions about ceasing

use of the Mark, Uber Technologies has brazenly ignored Plaintiff’s pleas for consideration and

reconciliation, and has instead chosen to saturate the consumer marketplace with unauthorized use

of the Mark for its own commercial benefit, including expansion of the Mark into Plaintiff’s

Business Services. The recent Office Action received by Plaintiff, coupled with Defendant’s

recent entrance into Plaintiff’s line of business as a direct competitor with “Uber Design” and the

likelihood that it will attempt federal trademark registration of the same, has added to the actual

confusion, created a further likelihood of confusion amongst consumers as to the source of both

parties’ services, and indicates manifestation into bona fide willful trademark infringement of, and

tortious interference with, Plaintiff’s business, without justification.

       23.     As the first user in commerce of the Mark, Plaintiff Uber is the lawful and equitable

owner of the Mark, and this action is commenced in order to ensure that its brand, business, and

goodwill will no longer suffer as a result of Uber Technologies’ willful, wanton, and intentional

infringement, deceptive trade practices, and unfairly competitive use of Plaintiff’s Mark.




                                                   6
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 7 of 31



                                         PARTIES
       24.    Plaintiff Uber is a New York corporation with its principal place of business and

headquarters located at 231 West 29th Street, Suite 906, New York, New York 10001.

       25.    Defendant Uber Technologies is a Delaware corporation with its principal place of

business and headquarters located at 1455 Market Street, 4th Floor, San Francisco, California

94103. According to the Delaware Department of State, Defendant has designated National

Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Delaware 19904, as its registered

agent upon whom process against Defendant may be served.

       26.    In addition, Defendant is registered in New York as a foreign business corporation,

with its principal place of business located at 111 Eighth Avenue, New York, New York 10011.

According to the New York Department of State, Defendant has, for the purposes of this entity

registration, designated C T Corporation System, 28 Liberty Street, New York, New York 10005

as its registered agent upon whom process against Defendant may be served. Moreover, on

information and belief, the principal location from which Defendant offers its design services

under the “Uber Design” brand name is in New York, New York.

                               JURISDICTION AND VENUE

       27.    This action arises under the Trademark Act of 1946, 15 U.S.C. § 1051, et seq. (the

“Lanham Act”), and the laws of the State of New York.

       28.    This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331 and 1338(a). This court has supplemental jurisdiction over all other claims

asserted herein under 28 U.S.C. § 1367(a). Alternatively, this Court has jurisdiction over this

action pursuant to 28 U.S.C. § 1332 because the parties are citizens of different states and the

amount in controversy exceeds $75,000, exclusive of interests and costs.




                                               7
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 8 of 31



       29.     The Court has personal jurisdiction over Defendant Uber Technologies because the

injuries Plaintiff complains of herein occurred in the State of New York, because Defendant is

registered as a foreign business corporation and has a principal place of business in the State of

New York, and because it transacts a significant amount of business in the State of New York.

       30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial number of the events and omissions giving rise to this action occurred in this District.

                                    BACKGROUND FACTS

       31.     Plaintiff Uber is an award-winning seller of its Business Services to business

entities and individuals.

       32.     Plaintiff has won many awards for its Business Services, including from prestigious

design competitions and authorities, such as the Hermes Creative Award in 2009, the Summit

Creative Award in 2000, 2001, 2003, and 2006, the Communicator Awards in 2001 and 2015, as

well as many more.

       33.     Plaintiff Uber primarily promotes and advertises its Business Services to the public

through its websites, www.uber-inc.com and www.uber.nyc, as well as by sponsoring high-profile

events, purchasing advertisement pages in print publications, and through word-of-mouth

references from preexisting clients. True and correct copies of a portion of the www.uber-inc.com

and www.uber.nyc websites’ home pages, an example of one of Plaintiff’s magazine

advertisements, certain awards Plaintiff has won for its Business Services, as well as a flyer for

one of Plaintiff’s sponsored events, all showcasing Plaintiff’s use of the Mark in its business

advertising, are hereto attached as Exhibit 1.

       34.     Plaintiff Uber was incorporated on January 7, 1999. By at least January 1999,

Plaintiff began using UBER as both a trade name and as a service mark in the State of New York.




                                                 8
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 9 of 31



       35.     Ms. Kriegner is of European descent. “Über” is a European word which denotes

an outstanding or supreme example of a particular kind of person or thing. Ms. Kriegner

purposefully adopted the UBER word mark as Plaintiff’s business brand identity to indicate to

consumers that Plaintiff’s services were of extraordinarily superior quality, with a hint of European

sophistication and flair.

       36.     The Mark is arbitrary in describing the Business Services that Plaintiff sells to

consumers and the public. Because it is arbitrary, it is inherently distinctive, and in any event has

acquired secondary meaning to consumers throughout the years as a source identifier for Plaintiff’s

Business Services.

       37.     Since at least January 1999, Plaintiff Uber has and continues to use UBER as a

distinctive trade name and trademark continuously, prominently and openly to represent its

company and its business, the services it provides, and its unique and special business character.

In order to successfully and efficiently promote and advertise Plaintiff’s Business Services,

Plaintiff adopted the Mark immediately upon its incorporation as both a trade name and as a service

mark so as to concisely inform consumers of the source of the services they provide for sale. Since

at least January 7, 1999, Plaintiff Uber has continuously used the Mark in connection with

promoting, advertising, and selling its services to consumers.

       38.     Plaintiff is the current owner of the domain names for four (4) different websites:

www.uber.nyc,               www.uber-inc.com,         www.ubercustomerservice.com,               and

www.ubercustomercare.com. Plaintiff purchased these domain names in order to be able to

effectively market, promote, and represent its brand to consumers nationwide. These web pages

are accessible to consumers anywhere, and Plaintiff Uber intentionally invested in these websites

so as to increase their brand visibility past consumers in the State of New York and internationally.




                                                 9
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 10 of 31



       39.     Since its inception and through its quality-controlled branding and advertising

efforts, Plaintiff Uber has sold its Business Services to high-profile domestic and international

clients such as BMW North America, Smithfield Foods, Clinique, and Macy’s, and earned a

reputation as an exceptional brand for design services of many types.

       40.     Defendant Uber Technologies, a business services and technology company

offering a variety of services to consumers, incorporated on July 16, 2010, approximately eleven

(11) years after Plaintiff had been continuously using the Mark in commerce for sale of its Business

Services.

       41.     Defendant began by simply providing technology services that included the

software used to facilitate a ride-sharing service to consumers, but has since diversified its business

services portfolio exponentially, now offering services ranging from food delivery (Uber Eats) to

logistics such as freight shipping (Uber Freight), employment recruiting (Uber Works), and most

recently, design services in direct competition with Plaintiff (Uber Design).

       42.     Since its incorporation, Defendant has grown astronomically in the consumer

marketplace in brand awareness and, consequentially, in revenue, now allegedly valued at billions

of dollars. For example, Uber Technologies recently reported that its quarterly revenue for the

quarter ended December 2019 was approximately $4.1 billion.

       43.     The primary method by which Uber Technologies has and continues to promote,

sell, and advertise its services to consumers in commerce is through use of the word “Uber” as an

abbreviation of its full business name.

       44.     In fact, the word “Uber” has become the sole moniker by which Uber Technologies

identifies itself in the marketplace, attached only to other words to indicate other services it

provides (e.g. Uber Air, Uber Eats, Uber Freight, Uber Works, Uber Design).




                                                  10
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 11 of 31



       45.      The single word “Uber” has and continues to permeate Defendant’s business

offerings, ranging from its ubiquitous ride-sharing software application (downloadable for free to

consumer’s personal telephones) to its various print and digital advertisements, and through its

website, www.uber.com, which is strikingly and confusingly similar to that of Plaintiff’s. Upon

information and belief, Uber Technologies has never marketed itself to consumers as “Uber

Technologies,” and has now monetized the word “Uber,” standing alone, to the tune of many

billions of dollars. True and correct copies of a portion of Uber’s website homepage, where the

“Uber” word is prominently displayed, and advertisements showing the same are attached hereto

as Exhibit 2.

       46.      On May 10, 2012, less than a year after Uber Technologies entered the New York

marketplace with its ride-dispatching services, and after receiving numerous calls at her business

for a car service, Ms. Kriegner attended the RandLuxury Review conference held at Metropolitan

Pavilion in the State of New York. There, she saw a table set up for Defendant Uber Technologies

and first became aware of Defendant’s existence. After approaching the two individuals at the

table— who identified themselves as Josh Mohrer, the ex-General Manager of Uber Technologies’

New York office, and Ed Casabian, an ex-marketing representative of Defendant— and informing

them that Plaintiff had been operating under the same business name for over a decade and that

she was receiving calls directed to Defendant, Ms. Kriegner was told by the two Uber Technologies

employees cavalierly that she should change Plaintiff’s business name “because they [Defendant]

are growing.”

       47.      Over the next several years, the calls looking for Defendant at Plaintiff’s business

increased. Angry consumers, Uber Technologies employees and contractors, and other various

individuals mistakenly believing Plaintiff to be Uber Technologies were repeatedly harassing




                                                 11
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 12 of 31



Plaintiff, despite being informed by Ms. Kriegner of the lack of relationship or affiliation, or

endorsement of, Defendant’s business.

       48.     When Defendant refused to act to make any effort to stop the confusion in the

marketplace, Plaintiff spoke with the press, and the case garnered national attention.

       49.     For example, on November 25, 2014, the New York Post published an article titled,

“Uber makes life miserable for design company with the same name” on its website,

www.nypost.com, further putting Uber Technologies as a whole on constructive notice that the

confusion was damaging Plaintiff’s business and goodwill. On December 5, 2014, the New York

Times published an additional article titled, “über vs. Uber” on its website, www.nytimes.com.

MYFOXNY thereafter posted a substantially similar article on the same day. True and correct

copies of these articles as published are hereto attached as Exhibit 3.

       50.     Starting in approximately December 2015, Plaintiff began explicitly telling all

misinformed callers to contact Mr. Casabian directly.         Upon information and belief, after

complaining to Ms. Kriegner that he couldn’t handle the volume of calls he was receiving, and

after Ms. Kriegner again requested that Uber Technologies implement a solution to mitigate further

confusion between the parties, Mr. Mohrer contacted Ms. Kriegner on Defendant’s behalf to

discuss resolving the conflict.

       51.     On December 18, 2015, Mr. Mohrer and Ms. Kriegner met in person, and Mr.

Mohrer offered Plaintiff $80,000.00 USD on the condition that Plaintiff change its business name

entirely, despite the fact that Plaintiff had senior rights in the Mark, had invested at that point

nearly two decades of sweat equity into the brand, and the company represented Ms. Krieger’s

life-work.




                                                12
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 13 of 31



       52.      On February 23, 2016, Ms. Kriegner sent Mr. Mohrer an e-mail correspondence

rejecting his offer, counter-offering with a demand of $800,000.00 USD and detailing the

grievances Plaintiff had suffered as a business as a result of Defendant’s infringing junior usage

of the Mark. This correspondence explained all of the costs and efforts that would be required in

order for Plaintiff Uber to change its name as Defendant proposed, and that such costs would

continue to increase so long as the matter was left unattended to reflect the actual damages Plaintiff

had suffered, the funds needed to rectify the harm already caused, and what would be needed for

Plaintiff to rebrand itself. A true and correct copy of this e-mail correspondence is attached hereto

as Exhibit 4.

       53.      On February 24, 2017, after one year had passed and having never received a

response from Mr. Mohrer about her counter-offer, Ms. Kriegner again e-mailed Mr. Mohrer

detailing additional misdirected claims and tangible goods sent to her office directed towards Uber

Technologies, and requesting a response to her counter-offer. A true and correct copy of this e-

mail correspondence is attached hereto as Exhibit 5.

       54.      On February 26, 2017, Mr. Mohrer responded by e-mail to Ms. Kriegner and

suggested a telephone conversation. Ms. Kriegner and Mr. Mohrer spoke on the telephone on

February 27, 2016, in which he claimed that the most Defendant could offer was $120,000.00 USD

to compensate Plaintiff, and again insisting that the $120,000.00 USD was conditioned on Plaintiff

changing its company name and brand. Ms. Kriegner rejected this updated offer from the

Defendant as insufficient, and has not heard from Mr. Mohrer or Defendant since, despite multiple

efforts over several years to further engage in conversation.

       55.      Since these exchanges, Ms. Kriegner has attempted on multiple occasions to contact

individuals at Uber Technologies about Defendant’s improper uses of the Mark and the damage




                                                 13
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 14 of 31



the confusion has caused to Plaintiff, to no avail. As examples, true and correct copies of one such

e-mail exchange between Ms. Kriegner and one Uber Technologies employee describing a

particularly misguided and harassing phone call Plaintiff received on November 7, 2017, as well

as a message Ms. Kriegner sent to Mr. Mohrer over LinkedIn on February 8, 2019, are attached

hereto as Exhibit 6, with personally identifying information redacted.

       56.     Besides suffering, on a daily basis for over a decade, from angry and harassing

phone calls intended for Uber Technologies, Plaintiff has received a persistent barrage of

additional unwanted communications and interference with its business operations as a result of

the consumer confusion between Uber, Inc. and Uber Technologies. This confusion has included,

but is not limited to, scheduled shipments of tangible goods (approximately 10,000 backpacks) in

Uber Technologies’ name to Plaintiff’s office, Uber Technologies’ own employees or contractors

arriving at Plaintiff’s office mistakenly believing it to be their own, and Plaintiff receiving multiple

telephone calls and correspondences almost every single day from angry consumers and Uber

Technologies employees or contractors requesting compensation or customer support. A true and

correct copy of a call log reflecting a sample of misdirected calls is attached hereto as Exhibit 7,

with personally identifying information redacted.

       57.     Indeed, some of Defendant’s own senior executives have even identified

themselves as being employed by Uber, Inc. Remarkably, both Mr. Mohrer and Mr. Casabian,

who were well aware personally of the difference between the two companies, listed their

employers as “Uber, Inc.,” indicating that the confusion has permeated well beyond the

uninformed public. True and correct copies of screenshots of Mr. Mohrer’s and Mr. Casabian’s

LinkedIn pages as of December 19, 2015 showcasing the misattributed employment are hereto

attached as Exhibit 8.




                                                  14
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 15 of 31



       58.     The confusion in the marketplace has and continues to extend to federal and state

government agencies, law offices, and private and public companies. Plaintiff has and continues

to receive workers compensation requests, wage garnishment requests, small business loan

documentation, employee background check requests, child support documentations,

unemployment insurance forms, subpoenas, and lawsuit documents intended for Uber

Technologies personnel but directed to Plaintiff’s attention. A true and correct copy of examples

of a portion of these documents, addressed to Uber, Inc. and clearly confusing Plaintiff as Uber

Technologies, is attached hereto as Exhibit 9, with personally identifying information redacted.

       59.     The confusion in the marketplace has even extended to artificial intelligence. For

example, consumers utilizing iPhone’s “Siri” virtual assistance feature are constantly mislead to

believe that Uber Technologies is in fact Plaintiff. True and correct copies of examples of the

results that “Siri” generates when consumers request information for Uber Technologies are hereto

attached as Exhibit 10.

       60.     As if things could not get any more difficult for Plaintiff to run its business without

interference, on April 29, 2019, Ms. Kriegner ran a credit report with Equifax, a credit reporting

agency for businesses, which rated Plaintiff’s business as an “F.” This credit report has Plaintiff’s

correct address, but the business name is incorrectly listed as Uber Technologies, Inc., mistakenly

lists an Uber Technologies driver as an employee of Plaintiff, and identifies Plaintiff as having

liens and judgments against it (which it does not). A true and correct copy of a screenshot of this

credit report is hereto attached as Exhibit 11.

       61.     The confusion and interruption to Plaintiff’s business is so burdensome that Ms.

Kriegner was forced to develop an entire new page on Plaintiff’s website, www.uber.nyc, titled

“Uber vs. Uber” in an attempt to steer confused, mistaken customers back to Defendant and put




                                                  15
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 16 of 31



customers on constructive notice of the lack of relationship. In addition to the new page, Plaintiff

was forced to place a distracting pop-up notice on its homepage explaining the same. A true and

correct copy of a portion of the “Uber vs. Uber” comparison page on Plaintiff’s website is hereto

attached as Exhibit 12.

        62.     On June 8, 2019, after having continuously used the Mark in connection with the

sale, promotion and advertisement of its services for over two decades, Ms. Kriegner filed the

Application for federal trademark registration of the Mark with the USPTO, in connection with

the advertising and sale of creative design services in Classes 35 and 42. The Application is still

pending. Plaintiff Uber is the lawful owner of the trademark rights in the Application and the

Mark.

        63.     Since its inception, Uber Technologies has pursued multiple federal trademark

registrations with the USPTO for its variety of products, most of which contain the word “Uber”

at least as a partial component. Some registrations are based on actual use, while others are based

on an intent-to-use basis.

        64.     Many of Defendant’s federal trademark applications claim services in Classes 35

and 42, in direct competition with Plaintiff Uber’s own Application.

        65.     Uber Technologies recently created a new business division titled “Uber Design.”

Upon information and belief, the services offered in connection with this division relate to the

provision of digital tools, platforms, and guidelines to enable consumers to utilize Uber

Technologies’ proprietary design assets in their own unique ventures. True and correct copies of

a sample of Defendant’s usage of “Uber Design” in commerce, as well as Defendant’s brand

webpage promoting "Uber Design” as fundamental to its brand composite, are hereto attached as

Exhibit 13.




                                                16
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 17 of 31



       66.     On August 20, 2019, Plaintiff’s counsel, Tzimopoulos Law, P.C., sent a formal

cease and desist letter to Defendant, describing the numerous transgressions Plaintiff has suffered

as a result of the consumer confusion between the two parties. Defendant did not respond or

acknowledge receipt of the letter. A true and correct copy of this letter is hereto attached as Exhibit

14.

       67.     On September 12, 2019, Plaintiff received an Office Action response from the

USPTO on the Application, indicating amongst other things that its registrability was at risk of

being rejected due to a likelihood of confusing similarity to Uber Technologies mark applications

and registrations, many of which are filed under the same classes of services and others which are

within the natural zone of natural expansion. This risk will undoubtedly be compounded if Uber

Technologies pursues a federal trademark registration for “Uber Design.”

       68.     Since Uber Technologies came into existence, Plaintiff Uber has continuously

suffered extreme, persistent, and harmful interference with its business stemming from consumers

and entities confusing it with Uber Technologies, when the companies in fact have no relationship.

This damage is directly attributable to Defendant’s refusal to abandon use of the word “Uber” in

connection with its business, despite having actual knowledge that they are infringing upon

Plaintiff’s senior legal and equitable priority in the Mark.

       69.     Because this confusion has, and continues to, cause extreme disruption to the

operations of Plaintiff Uber’s business, Plaintiff Uber has attempted on numerous occasions

throughout the years to contact Defendant in an effort to resolve this ongoing issue. Uber

Technologies has failed to negotiate in good faith or discuss serious solutions to the problems it

has imposed on the Plaintiff, and as a result of this, Plaintiff has incurred substantial disruption,




                                                  17
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 18 of 31



harassment, goodwill tarnishing, and expenses in attempting to address the continuous,

overwhelming and vast confusion that the Defendant has been propagating.

       70.      Upon information and belief, in addition to the injury caused to Plaintiff, the

confusion caused by Defendant’s consistent usage of the Mark in its branding has harmed hundreds

of individuals seeking unemployment insurance, workers compensation benefits, child support

assistance, or other types of recourse, as well as litigants who are unable to timely take action

because of improper service of process.

       71.      Defendant’s brazen and unlawful disregard for Plaintiff’s existence and use of the

Mark, and Defendant’s subsequent use thereof, has created both actual confusion and a likelihood

of confusion as to the source of Plaintiff Uber’s services as connected to the Mark, and has caused

an inordinate amount of tortious interference with Plaintiff’s business operations.

       72.      Defendant’s entrance into direct competition with Plaintiff with its “Uber Design”

business has forced the Plaintiff to retain counsel to take action on its behalf.

       73.      Given the Defendant’s enormous size and marketplace presence, its

disproportionate ability to finance advertising campaigns to limitless audiences, its established

consumer presence in Plaintiff’s business territory, and given the Defendants recent entry into the

Plaintiff’s primary business operation, Plaintiff has been irreparably harmed and its business and

goodwill has been effectively swallowed whole by Defendant’s actions in Plaintiff’s primary

marketplace and nationwide.        Plaintiff therefore seeks an injunction, damages, corrective

advertising remedies, and related relief in the hopes of beginning to recover from the damage it

has suffered.




                                                  18
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 19 of 31



                                FIRST CLAIM FOR RELIEF
                 Federal Direct Trademark Infringement, 15 U.S.C. § 1125(a)
                                Defendant Uber Technologies

       74.     Plaintiff Uber incorporates by reference and re-alleges the allegations contained in

Paragraphs 1 through 73, inclusive, as though fully set forth herein.

       75.     The mark UBER as used by Plaintiff is a valid and legitimate trademark under

federal law. It is arbitrary because it is a dictionary defined word that otherwise has no descriptive

relation to the services that Plaintiff offers and is therefore inherently distinctive as a source

identification of services. It has acquired secondary meaning amongst consumers as an indication

of Plaintiff’s premiere design services.

       76.     Since January 1999, Plaintiff has and continues to prominently and unambiguously

use the UBER mark in commerce in connection with the promotion, sale, and advertisement of its

services. Such use can be seen on Plaintiff’s websites, print advertisements, digital media

platforms, at sponsored events, and beyond.

       77.     Because Plaintiff has been using the Mark since 1999 and Defendant did not come

into existence until 2010, Plaintiff is the lawful senior first user, and has priority in the exclusive

trademark ownership and exploitation rights in and to the Mark.

       78.     Defendant’s use of an infringing UBER trademark in connection with Defendant’s

sale, offers of sale, distribution, promotion and advertisement of graphic and other design services

through digital and print advertisements, social media, and the Internet, accessible to consumers

freely and readily, constitute Defendant’s unlawful use of the Mark in commerce. This use

establishes a pattern by which Defendant has used the Mark in order to attract public attention to

its business and as a designation of origin.




                                                  19
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 20 of 31



        79.      Defendant’s use in commerce, without Plaintiff’s authorization, of a mark (as well

as a related Internet domain name) confusingly similar to Plaintiff Uber’s trademark, in connection

with the advertising, promotion, and sale of Defendant’s services, is improper and a violation of

Plaintiff’s rights.

        80.     Defendant’s creation of “Uber Design” renders at least a portion of Defendant’s

many business ventures as directly competitive and similar, or identical, to those offered by

Plaintiff Uber under the Mark.

        81.     Defendant’s use of the Mark in connection with its advertising, promotion, and sale

of goods and services has caused actual confusion as to the source identity of services amongst its

own employees, consumers of both parties, Defendant’s vendors, federal, state, and local

government agencies and organizations, and the public at large, and has and is likely to continue

to cause confusion, mistake or otherwise deceive, in violation of Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(a).

        82.     Defendant has used and continues to use the UBER mark with actual knowledge

that it is the exclusive property of Plaintiff, particularly in the area of Plaintiff’s Business Services,

and has engaged in the aforementioned activities with the intent to confuse and deceive the public

into believing that Defendant and the services it publicizes, promotes and/or sells are affiliated

with Plaintiff’s, or that Defendant is the true source of design services under the UBER mark,

when in fact neither is true. Defendant’s actions at all times have been without Plaintiff’s consent.

        83.     Defendant’s activities create the false and misleading impression that Defendant is

sanctioned, assigned or authorized by Plaintiff to use the UBER mark to advertise, promote,

distribute, offer for sale or sell services under the UBER mark when Defendant is in fact

unauthorized to do so.




                                                   20
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 21 of 31



        84.     Defendant’s use of the UBER mark tends to and does falsely create the impression

that the services advertised, promoted, distributed and sold by Defendant are warranted,

authorized, sponsored or approved by Plaintiff when in fact they are not, and tends to and does

falsely create the impression that Uber, Inc. is not the true owner of the exclusive rights to the

UBER mark and that Plaintiff is in fact the infringer.

        85.     Defendant’s unauthorized use of the UBER mark has resulted in Defendant unfairly

benefiting from Plaintiff’s diligent advertising and promotion of the Mark throughout the past

decade and beyond, and unjustly profiting from exploiting and usurping Plaintiff’s exclusive right

and goodwill, all to the substantial and irreparable injury of Plaintiff, the public, and Plaintiff’s

Mark.

        86.     Defendant’s acts constitute willful trademark infringement in violation of the

Lanham Act, 15 U.S.C. §1125(a).

        87.     Defendant Uber Technologies has been unjustly enriched as a direct and proximate

result of its harmful conduct, and has irreparably harmed Plaintiff Uber, including by causing

Plaintiff Uber to spend significant resources responding to inquiries and comments relating to its

lack of affiliation with Uber Technologies and trying to address and correct the vast and significant

misimpressions Uber Technologies has created. Pursuant to 15 U.S.C. § 1117(a), Plaintiff is

entitled to, and should be awarded, Defendant’s profits and any damages sustained by Plaintiff,

and the costs of this action.

        88.     Defendant Uber Technologies’ acts have damaged, and will continue to irreparably

damage, Plaintiff Uber. Plaintiff has no adequate remedy at law for all of these wrongs and

injuries. The damage to Plaintiff includes harm to its goodwill and reputation in the marketplace

that money damages cannot compensate. Plaintiff Uber is, therefore, entitled to a preliminary and




                                                 21
             Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 22 of 31



permanent injunction restraining and enjoining Uber Technologies from engaging in further

unlawful abuse, and ordering Defendant to engage in corrective advertising.

                               SECOND CLAIM FOR RELIEF
                             Reverse Confusion, 15 U.S.C. § 1125(a)
                                 Defendant Uber Technologies

       89.     Plaintiff Uber incorporates by reference and re-alleges Paragraphs 1 through 88,

inclusive, as though fully set forth herein.

       90.     The UBER mark is a valid, protectable trademark. As herein described, Plaintiff

Uber is the lawful and equitable exclusive owner of the rights in said trademark.

       91.     Plaintiff Uber, having continuously used the Mark in commerce in connection with

the advertisement, sale, and promotion of Plaintiff’s services since at least January 1999, is the

senior user of the Mark. Defendant Uber Technologies, adopting the Mark for use in commerce

over a decade later, is therefore the junior user of the Mark.

       92.     Plaintiff has invested over two decades of financial and personal resources building

its brand and reputation into what it is known as today. Said reputation is vested primarily in

Plaintiff’s continued and uninterrupted use of the UBER mark as a designation of origin of its

services.

       93.     Defendant has used, and is continuing to use, an identical UBER mark in a manner

confusingly similar to Plaintiff’s own usage, without the consent of Plaintiff, and in a manner that

is likely to cause confusion among ordinary purchasers as to the source of the goods.

       94.     Defendant’s actions are likely to lead, and have already actually lead, the public to

conclude, incorrectly, that Plaintiff’s creative design services originate from Defendant, which

have already, and will continue to damage, both Plaintiff and the public.




                                                 22
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 23 of 31



        95.     Defendant’s use of the Mark as the junior user has injured senior user Plaintiff’s

business reputation, impaired its goodwill, and caused extreme and substantial personal and

financial burden to Plaintiff’s operations. In addition, Defendant’s unauthorized use of the Mark

has the potential to lead the consuming public to believe that Plaintiff is an unauthorized infringer,

which is in fact untrue and misleading.

        96.     Defendant’s unauthorized use of the UBER mark in interstate commerce as

described above constitutes reverse trademark infringement and has already, and will continue, to

cause consumer confusion, mistake, or deception.

        97.     As a direct and proximate result of Defendant’s reverse trademark infringement,

Plaintiff has suffered and will continue to suffer loss of income, profits and goodwill, and

Defendant has and will continue to unfairly acquire income, profits and goodwill from its

unauthorized use of the Mark in its branding and business activity.

        98.     As a result of this unauthorized activity, and pursuant to 15 U.S.C. § 1117(a),

Plaintiff is entitled to, and should be awarded, Defendant’s profits and any damages sustained by

Plaintiff, the costs of corrective advertising, and the costs of this action.

        99.     Defendant Uber Technologies’ acts have damaged, and will continue to irreparably

damage, Plaintiff Uber. Plaintiff has no adequate remedy at law for all of these wrongs and

injuries. The damage to Plaintiff includes an inability for Plaintiff to effectively advertise and

promote its Mark, and harm to its goodwill and reputation in the marketplace that money damages

cannot compensate. Plaintiff Uber is, therefore, entitled to a preliminary and permanent injunction

restraining and enjoining Uber Technologies from engaging in further unlawful abuse, and

ordering corrective advertising be taken by Defendant.




                                                   23
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 24 of 31



                             THIRD CLAIM FOR RELIEF
      Federal Unfair Competition and False Designation of Origin, 15 U.S.C. § 1125(a)
                              Defendant Uber Technologies

       100.     Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 99, inclusive, as though fully set forth herein.

       101.     In connection with Defendant’s advertisement, promotion, distribution, sales and

offers of sale of its services, Defendant has used in commerce, and continues to use in commerce,

the UBER mark.

       102.     In connection with Defendant’s advertisement, promotion, distribution, sales and

offers of sale of Defendant’s services, Defendant has affixed, applied and used false designations

of origin and false and misleading descriptions and representations, including the UBER mark,

which tend to falsely describe the origin, sponsorship, association or approval by Plaintiff of

Defendant’s services.

       103.     Defendant has used the UBER mark with actual or constructive knowledge of the

falsity of such designations of origin, descriptions and representations, all to the substantial

detriment of Plaintiff.

       104.     Defendant’s use of the UBER mark in connection with Defendant’s services

constitutes false descriptions and representations tending to falsely describe or represent Defendant

and Defendant’s services as being either authorized, sponsored, affiliated or associated with

Plaintiff, or alternatively, that Defendant is the true origin of Plaintiff’s design services, and that

Plaintiff is the unauthorized infringer.

       105.     Defendant has used the UBER mark with the intent to cause confusion and mistake,

to deceive and mislead the public, to trade upon Plaintiff’s reputation, branding, or goodwill, or to




                                                  24
               Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 25 of 31



create the impression that Plaintiff is trading upon Defendant’s reputation, branding, or goodwill,

and to improperly appropriate to itself the valuable trademark rights of Plaintiff.

        106.     Defendant’s acts constitute the use in commerce of false designations of origin and

false or misleading descriptions or representations, tending to falsely or misleadingly describe or

represent Defendant’s services as those of Plaintiff’s, or vice versa, in violation of Section 43(a)

of the Lanham Act, 15 U.S.C. §1125(a).

        107.     As a result of this unauthorized activity, and pursuant to 15 U.S.C. § 1117(a),

Plaintiff is entitled to, and should be awarded, Defendant’s profits and any damages sustained by

Plaintiff, the cost of corrective advertising, and the costs of this action.

        108.     Defendant Uber Technologies’ acts have damaged, and will continue to irreparably

damage, Plaintiff Uber. Plaintiff has no adequate remedy at law for all of these acts, wrongs and

injuries. The damage to Plaintiff includes harm to its goodwill and reputation in the marketplace

that money damages cannot compensate. Plaintiff Uber is, therefore, entitled to a preliminary and

permanent injunction restraining and enjoining Uber Technologies from engaging in further acts,

wrongs and injurious unlawful abuse, and ordering Defendant to pay for and engage in a campaign

of corrective advertising.

                               FOURTH CLAIM FOR RELIEF
                   Injury to Business Reputation, N.Y. GEN. BUS. L. § 360-l
                                 Defendant Uber Technologies

        109.     Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 108, inclusive, as though fully set forth herein.

        110.     Defendant’s unauthorized use of the UBER mark and related Internet domain name

in connection with the goods and services it provides has injured and continues to injure the

business reputation of Plaintiff Uber, in violation of N.Y. Gen. Bus. L. § 360-l.




                                                   25
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 26 of 31



       111.     Plaintiff has been and continues to be damaged by Defendant’s acts, both in

reputation and in personal and financial burden.

       112.     Defendant Uber Technologies’ acts have damaged, and will continue to irreparably

damage, Plaintiff Uber.

       113.     Plaintiff has no adequate remedy at law for all of these wrongs and injuries. The

damage to Plaintiff includes harm to its goodwill and reputation in the marketplace that money

damages cannot compensate.

       114.     Plaintiff Uber is, therefore, entitled to a preliminary and permanent injunction

restraining and enjoining Uber Technologies from engaging in further unlawful abuse.

                               FIFTH CLAIM FOR RELIEF
                     Deceptive Trade Practices, N.Y. GEN. BUS. L. § 349
                                Defendant Uber Technologies

       115.     Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 114, inclusive, as though fully set forth herein.

       116.     Defendant’s unauthorized uses of the UBER mark in connection with the

advertising, sale, and promotion of its services, as well as its use of a related Internet domain name,

are deceptive and misleading.

       117.     By its usage of the Mark, Defendant’s representations, particularly with the creation

of “Uber Design”, suggest that Defendant is the only, or otherwise lawfully exclusive, source for

services confusingly to Plaintiff’s , and are therefore deceptive and misleading.

       118.     Plaintiff Uber has been and continues to be damaged by Defendant’s acts.

       119.     As a direct and proximate result of the use by Defendant of the UBER mark and

related Internet domain name, Plaintiff has and continues to suffer enormous financial harm for

which it is entitled to monetary recovery in an amount to be determined at trial, and has and




                                                  26
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 27 of 31



continues to suffer irreparable reputational harm to its business for which it has no adequate

remedy at law.

                                SIXTH CLAIM FOR RELIEF
                             Common Law Trademark Infringement
                                Defendant Uber Technologies

       120.      Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 119, inclusive, as though fully set forth herein.

       121.      Defendant has, as described herein, without authorization from Plaintiff Uber, used

in commerce, a confusingly similar or identical mark and related Internet domain name to Plaintiff

in connection with the advertisement, offering for sale, sale, and distribution of its goods and

services.

       122.      Defendant’s use of the UBER mark in connection with the advertising, promotion,

and sale of its services has already caused actual confusion and will continue to cause actual

confusion, mistake or deception.

       123.      Plaintiff has been and continues to be damaged by Defendant’s acts.

       124.      As a direct and proximate result of the use by Defendant of the UBER mark and

related Internet domain name, Plaintiff has and continues to suffer enormous financial harm for

which it is entitled to monetary recovery in an amount to be determined at trial, and has and

continues to suffer irreparable reputational harm to its business for which it has no adequate

remedy at law.




                                                 27
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 28 of 31



                                SEVENTH CLAIM FOR RELIEF
                                Common Law Unfair Competition
                                  Defendant Uber Technologies

       125.      Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 124, inclusive, as though fully set forth herein.

       126.      By its use of the UBER mark as described herein in connection with its goods and

services, Defendant has misappropriated, and monetized, significant commercial advantages

associated with the UBER mark that rightfully belong to Plaintiff. In doing so, Defendant has

competed unfairly with Plaintiff.       Defendant’s acts as described herein constitute unfair

competition, in violation of the common law.

       127.      By its use of the UBER mark as described herein in connection with its goods and

services, and particularly with its creation of “Uber Design”, Defendant has misappropriated

commercial advantages associated with Plaintiff Uber’s reputation as being the premiere company

affiliated with the Mark offering creative design services. In doing so, Defendant has competed

unfairly with Plaintiff Uber, and the acts described herein constitute a violation of the common

law.

       128.      Plaintiff has been and continues to be damaged by Defendant’s acts.

       129.      As a direct and proximate result of the use by Defendant of the UBER mark and

related Internet domain name, Plaintiff has and continues to suffer enormous financial harm for

which it is entitled to monetary recovery in an amount to be determined at trial, and has and

continues to suffer irreparable reputational harm to its business for which it has no adequate

remedy at law.




                                                 28
              Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 29 of 31



                                EIGHTH CLAIM FOR RELIEF
                                Common Law Unjust Enrichment
                                 Defendant Uber Technologies

       130.      Plaintiff Uber incorporates by reference and realleges the allegations contained in

Paragraphs 1 through 129, inclusive, as though fully set forth herein.

       131.      Defendant has been unjustly enriched through its continuous and knowingly

unauthorized use of the UBER mark, and Plaintiff has been injured as a result of such unauthorized

use.

       132.      Plaintiff has been and continues to be damaged by Defendant’s acts.

       133.      As a direct and proximate result of the use by Defendant of the UBER mark and

related Internet domain name, Plaintiff has and continues to suffer enormous financial harm for

which it is entitled to monetary recovery in an amount to be determined at trial, and has and

continues to suffer irreparable reputational harm to its business for which it has no adequate

remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Uber prays for judgment in its favor and against Defendant Uber

Technologies as follows:

       (a)       For a preliminary and permanent injunction enjoining Uber Technologies, its

respective members, officers, principals, shareholders, agents, servants, employees, contractors,

attorneys, successors, and assigns; its divisions, such divisions’ respective members, officers,

principals, shareholders, agents, servants, employees, contractors, attorneys, successors, and

assigns; and those in privity with or in active concert or participation with any of them who receive

actual notice of the judgment by personal service or otherwise from any further acts of federal,

state, or common law trademark infringement, unfair competition, or false designations of origin;




                                                 29
               Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 30 of 31



        (b)      For an award of monetary damages in an amount to be proven at trial;

        (c)      For an order directed Defendant to pay for and implement a campaign of corrective

advertising;

        (d)      For costs of this lawsuit;

        (e)      For reasonable attorneys’ fees;

        (f)      For interest as allowed by law; and

        (g)      For such other relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff Uber hereby demands

a trial by jury for all issues so triable in this case.



Dated: March 16, 2020                                      Respectfully submitted,

                                                           LEICHTMAN LAW PLLC

                                                     By:    /s/ David Leichtman

                                                           David Leichtman (DL-7233)
                                                           Tatsuya Adachi (TA-1996)
                                                           228 East 45th Street, Suite 605
                                                           New York, New York 10017
                                                           Tel: (212) 419-5210
                                                           dleichtman@leichtmanlaw.com
                                                           tadachi@leichtmanlaw.com

                                                           TZIMOPOULOS LAW, P.C.


                                                     By:    /s/ George Tzimopoulos

                                                           George Tzimopoulos (GT-6766)
                                                           5 Penn Plaza, 19th Floor
                                                           New York, New York 10001
                                                           Tel: (646) 733-4000
                                                           George@Tzimopouloslaw.com


                                                     30
Case 1:20-cv-02320 Document 1 Filed 03/16/20 Page 31 of 31




                                 MAVRONICOLAS LAW GROUP
                                 PLLC

                           By:    /s/ Gregori D. Mavronicolas

                                 Gregori D. Mavronicolas (GM-4616)
                                 228 East 45th Street, Suite 605
                                 New York, New York 10017
                                 Tel: (646) 484-9569
                                 gmavronicolas@mavrolaw.com


                                 Attorneys for Plaintiff Uber, Inc.




                            31
